[logo.jpg]
 
June 23, 2010
 
Via E-mail
 
Mr. James Dole
23 Brunson Way
Penfield, New York 14526
jdole13@yahoo.com
 
Dear Jim:
 
I am delighted to extend this offer of employment to you for the full-time,
exempt position of Chief Financial Officer, Treasurer and Senior Vice President,
Finance of WorldGate Communications, Inc. (the “Company”). Details of this offer
are contained below:
 
 
·
Reporting:  You will report directly to the Chief Executive Officer of the
Company.

 
 
·
Salary:  Your starting salary will be $8,076.92, paid bi-weekly, which equates
to approximately $210,000 annually.

 
 
·
Location:  Your primary work location will be at the Company’s office location
in the Rochester, NY area.  Travel to Trevose, Pennsylvania, Concord, North
Carolina and other locations would be required on a periodic basis.

 
 
·
Employer:  Your employment will be with WorldGate Service, Inc., a subsidiary of
the Company.

 
 
·
Severance:  You will be entitled to severance payments in the amount of six (6)
months’ salary and benefits continuation should the Company terminate your
employment for any reason without Cause.

 
 
o
“Cause” shall be determined in good faith by the board of directors of the
Company, and shall mean: (i) your willful or continued misconduct (provided that
the Company shall provide you with written notice of any continued misconduct,
and you shall have 5 business days from the date of such notice to cure such
continued misconduct), breach of fiduciary duty or gross negligence in the
performance (or failure thereof) of your duties; (ii) your intentional failure
or refusal to perform lawfully assigned duties consistent with your position;
(iii) your material breach of this Agreement; or (iv) your conviction of or
entering a plea of nolo contendere to any felony or any crime (whether or not a
felony) involving dishonesty or fraud; provided, however, that the Company shall
provide you with written notice of any failure or breach described in clauses
(ii) or (iii) of this definition, and you shall have 5 business days from the
date of such notice to cure such failure or breach and, provided further, that
your mental or physical incapacity due to illness, accident or otherwise, shall
not constitute “Cause” as defined herein.

 
 
·
Stock Option Plan:  Our Compensation Committee of the Company’s board of
directors periodically reviews new and current employees with respect to the
issuance of an initial and/or additional stock option grants to serve as an
incentive for their continued contribution to the growth of the Company and
considers the recommendations of management with respect to these grants.  At
the next meeting of the Compensation Committee following your commencement of
employment with the Company, a recommendation will be made to the Compensation
Committee for the initial grant to you of an option to purchase 1,500,000 shares
of our Company’s common stock. The option would vest 25% per year beginning on
the one year anniversary of the grant of the option and will have a strike price
to be set by the committee based on the fair market value of the Company’s
shares as of the date of grant.  The Company’s board of directors (or a
committee thereof) has the sole authority for all grants of options of the
Company’s common stock.

 
[ex10-2logo1.jpg]
[ex10-2logo2.jpg]


 

--------------------------------------------------------------------------------

 
 
 
·
Cash Bonus Plan:  We expect that the Company’s board of directors will create a
cash incentive bonus plan for the Company’s employees, which will contain
objectives that, if and when achieved by the Company, will reward employees with
cash compensation. As and when such new cash bonus plan is implemented, you will
participate in it at the executive level with a minimum annual cash bonus equal
to 50% of your then current base salary.

 
 
·
Benefits:  As a full-time employee, you will be eligible for participation in
our health plan and all welfare benefits sponsored by the Company.  These
benefits are effective on your first date of employment.  In addition, you will
be eligible to participate in the Company’s 401(k) Employee Savings Plan, once
any eligibility criteria are met.

 
 
·
Combined Time Off (“CTO”):  CTO (which includes sick, personal and vacation
days) will accrue starting your first day of employment.  You will accrue 2 days
of CTO per month based on your start date.  This equates to 24 days
annually.  You will be otherwise subject to the Company’s CTO policy, including
the annual expiration of CTO if not used.  You will be eligible for paid Company
designated holidays on your first day of employment.

 
 
·
Formal Employment Contracts:  The Company has typically not entered into formal
employment contracts with its executives and currently does not plan to do so.
If the employment terms of other executives do become memorialized in formal
employment contracts, and you wish that your terms be so memorialized as well,
the Company will be happy to do so.

 
 
·
Officer Appointment:  We expect that the Company’s board of directors will, as
soon as it is practically possible, appoint you as an officer of the Company
with the title of Chief Financial Officer, Treasurer and Senior Vice President,
Finance.  In addition, we expect that the Company’s board of directors will
authorize your appointment as a director and officer of each of the following
subsidiaries of the Company: WorldGate Service, Inc. and WorldGate Finance, Inc.

 
 
·
Company Policies and Procedures.  You agree to be subject to the Company’s
policies and procedures applicable to all employees, including agreeing to
execute the Company’s Employee Confidential Information, Nonsolicitation and
Invention Assignment Agreement.  For your reference, the form of the Company’s
Employee Confidential Information, Nonsolicitation and Invention Assignment
Agreement is enclosed with this offer letter.

 
This offer is contingent upon (1) the receipt of your signed acceptance of this
letter, (2) the approval of the board of directors of the Company and (3) the
successful completion of our standard background investigation.  Please note
that this letter does not constitute a contract of permanent
employment.  Although the terms and conditions of this offer have been discussed
by the board of directors, formal approval of the board of directors is expected
to be obtained promptly upon your signed acceptance of this letter.
 
Employees are employed by the Company or WorldGate Service, Inc., as the case
may be, in an at-will employment relationship, and may be terminated by either
the employee or the Company or WorldGate Service, Inc., as the case may be, at
any time, with or without notice, except as provided herein, with or without
cause, and for any reason or no reason at all.

 
2

--------------------------------------------------------------------------------

 
 
We are hoping that you can start July 13, 2010.  On your first day, in order to
facilitate the hiring process, please be prepared to provide documentation that
establishes your employment eligibility to work in the U.S. (in accordance with
the Immigration Reform and Control Act of 1986).  Your US passport is best.
 
If you agree with the conditions stated above, please sign below and fax to
215-354-1049, Attention: Christopher Vitale, SVP, General Counsel and Secretary,
or email to cvitale@wgate.com.
 
If you have any questions, please contact me.  Welcome to WorldGate!  I am
looking very much forward to working with you, and I know the board of directors
is looking forward to your contributions to the Company’s future successes.
 
Sincerely,
 
/s/ George E. Daddis, Jr.
 
George E. Daddis, Jr.
President and Chief Executive Officer
WorldGate Communications, Inc.
 
Accepted By:   
/s/ James Dole
 
Date: June 23, 2010
 
James Dole
   


 
3

--------------------------------------------------------------------------------

 